DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-13 and 24-31 are pending. Claims 14-23 are cancelled. Claims 1, 6-7, 9, and 10 are currently amended. Claims 24-31 are newly added.
In response to the amendment filed 2/14/2022, the following objections and rejections are withdrawn from the previous Office Action mailed 12/07/2021:
Objection to the specification
Objection to claims 1, 6-7, and 11
Rejection of claim 9 under 35 U.S.C. 112(b) for insufficient antecedent basis
Rejection of claim 1 under 35 U.S.C. 102
The new grounds of rejection are necessitated by amendments to the claims.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one actuator of new claim 30 and the first actuator and second actuator of new claim 31 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The claims are objected to because of the following informalities:  
Claim 10 is missing a period after the word “rails.”  
Claim 29 recites “the recoater is configured to be displaced displaceable along…” which contains an extra term (displaced or displaceable).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
In claim 1, “the first support rail is coupled to the first column via a first attachment,” which is construed to require “a first attachment configured to couple the first support rail to the first column.” Similarly, in claim 1, “the first support rail is coupled to the second support column via a second attachment,” requiring a second attachment configured to couple the first support rail to the second column; “the second support rail is coupled to the third column via a third attachment,” requiring a third attachment configured to couple the second support rail to the third column; and “the second support rail is coupled to the fourth support column via a fourth attachment,” requiring a fourth attachment configured to couple the second support rail to the fourth support column. 
In claim 3, “the recoater is attached to the first support rail via a fifth attachment,” is construed to require “a fifth attachment configured to attach the recoater to the first support rail.” Similarly, in claim 3, “the recoater is attached to the second support rail via a sixth attachment,” requiring a sixth attachment configured to attach the recoater to the second support rail. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 29 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
New claim 29 recites that the recoater is configured to be displaced/displaceable along one of the first and second support rails while the recoater is held stationary relative to the other of the first and second support rails. Support is not found in the specification for the newly added limitation regarding the recoater being held stationary relative to one of the first and second support rails while being displaced/displaceable along another. The specification describes an embodiment where one of the attachments between the recoater support and the support rails is actuated and the other may be passive in [0063], but the specification does not positively describe holding the recoater stationary at one of the support rails while it is displaced along another.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 24-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim limitations in claims 1 and 3 referencing “attachments configured to couple the (first/second) support rail to the (first/second/third/fourth) support column” and “attachments configured to attach the recoater to the (first/second) support rail” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure references the attachments (e.g., paragraphs [0042]-[0047]) but is devoid of structure that performs the coupling or attaching function in the claims. The figures (e.g., Figs. 1-4, 6-9) do not illustrate structure of an attachment that performs the function. Furthermore, because the disclosure introduces two different types of attachments (translational 106, 112 and rotational attachments 108, 114), it is unclear which attachments are referred to in the claims. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The rejection is maintained in light of arguments because, as previously indicated, the disclosure does not clearly disclose sufficient corresponding structure for this critical claim element. The disclosure introduces two distinct types of “attachments” – translational and rotational – but does not appear to disclose an attachment capable of coupling the recoater/rails and/or rails/columns and providing displaceability and pivotable movement, as required by the claims. In the claims, the displaceability appears to indicate a translational attachment and the pivotability seems to indicate a different rotational attachment. Between the disclosure of these two types of attachments, it is not clear how the coupling/attaching is achieved or the scope of the attachment required by the claims.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 10-13 and 24-31 are rejected under 35 U.S.C. 103 as being unpatentable over Harajiri et al., JP 2015020328 (“Harajiri”) in view of Ng et al., US 2017/0072643 A1 (“Ng”). An Espacenet machine translation of Harajiri is attached and referred to herein.

Harajiri discloses a laminated molding apparatus including a squeegee assembly 11 used for forming a powder layer ([0001], [0027]-[0028], Fig. 1). The squeegee 11 is formed of two connected parts 11a and 11b, which each have a rotating end portion and are slidable in the x-axis direction over a modeling tank 3 ([0034]-[0044], Figs. 2-6). The parts 11a and 11b are connected and attached to guide rails 25a-b at opposite outer sides of the modeling tank ([0043]-[0044], Figs. 5-6). Each end of the squeegee 11 can be driven individually by first and second motors Ma and Mb in the x-direction and can rotate around first and second shafts Sa and Sb ([0043]-[0051], Figs. 5-6). As a result, the squeegee 11 can be slid in the x-axis direction while being tilted at an inclination angle ([0048]-[0049], Fig. 6). Due to the two-part construction of the squeegee itself, a guide Ga/Gb of each squeegee part 11a/11b can slide on a corresponding rail surface Lb/La of the other squeegee part as the squeegee assembly is driven and a distance between shafts Sa and Sb increases ([0041], [0046]-[0047]).
See cross-sectional view of Fig. 5 and top-down view of Fig. 6 below:


    PNG
    media_image1.png
    422
    803
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    569
    783
    media_image2.png
    Greyscale

Harajiri teaches that when the squeegee 11 is slid while being tilted in the manner described, the fluidity of the powder in the powder charging region is improved and a more uniform powder layer can be obtained ([0049]). Also, since the squeegee 11 plays a role in removing protrusions/burrs formed on the surface of the hardened layer, when the squeegee 11 is tilted, the effect of cutting the protrusion is improved ([0049]).
As to claim 1, Harajiri therefore discloses a recoater assembly for an additive manufacturing system, the recoater assembly comprising:
A first support rail (guide rail 25a);
A second support rail (guide rail 25b); and
A recoater supported by the first and second support rails, wherein an orientation of the recoater relative to the build surface is adjustable (squeegee 11).
While Harajiri discloses the recoater supported by the first and second support rails, Harajiri does not require a gantry-type positioning system and therefore does not support the ends of the first and second support rails on four support columns. Instead, the guide rails are fixed to the outer surface of the modeling tank.
Harajiri then does not disclose four support columns extending above a build surface; where the first support rail extends between first and second support columns, wherein the first support rail is coupled to the first column via a first attachment displaceable along the first support column and the first support rail is coupled to the second support column via a second attachment displaceable along the second support column; and the second support rail extends between third and fourth support columns, wherein the second support rail is coupled to the third support column via a third attachment displaceable along the third support column and the second support rail is coupled to the fourth support column via a fourth attachment displaceable along the fourth support column.
However, the gantry-type positioning system of four vertical columns supporting horizontal rails attached to and extending between the columns is known in the art for the purpose of supporting a recoater, as evidenced by Ng.
Ng discloses an additive manufacturing system including a platform 150 extending horizontally over a platen 105, supported on and movable along horizontal rails 130a-b on opposite sides of the platen. The horizontal rails 130a-b are supported and movable along vertical rails 134a-d on opposite sides of the platen ([0009], Figs. 1A-1B). The platform 150 supports a printing component 120 such as a global dispenser that can dispense and smooth the deposited feed material ([0045], [0090], Fig. 1B) and/or a blade ([0041]). Actuators (e.g., 135a-b) in sliding engagement with the vertical supports can move the horizontal rails 130a-b, and therefore the platform 150, relative to the vertical supports along the z-axis ([0035], [0040]). The platform 150 is slidably mounted on the horizontal support rails 130a-b such that the horizontal position of the platform 150 along the gantry can be adjusted to move across the platen during the manufacturing process ([0036], [0039]). See Figs. 1A (side view) and 1B (top view) below.

    PNG
    media_image3.png
    677
    894
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    722
    1105
    media_image4.png
    Greyscale


Ng therefore teaches four support columns (vertical support rails 134a-d, Fig. 1B, [0034], [0040]) extending above a build surface (Fig. 1A); with a first support rail extending between first and second support columns (130a, Fig. 1B, [0040]) of the four support columns, wherein the first support rail is coupled to the first column via a first attachment displaceable along the first support column (actuator 135a in sliding engagement with vertical support 134a, Fig. 1A-1B, [0035], [0040]) and the first support rail is coupled to the second support column via a second attachment displaceable along the second support column (actuator 135b in sliding engagement with vertical support 134b, Fig. 1A-1B, [0035], [0040]); and a second support rail extending between third and fourth support columns (130b, Fig. 1B, [0040]) of the four support columns, wherein the second support rail is coupled to the third support column via a third attachment displaceable along the third support column (actuator 135c, Fig. 1B, [0040]) and the second support rail is coupled to the fourth support column via a fourth attachment displaceable along the fourth support column (actuator 135d, Fig. 1B, [0040]).
Ng teaches the positioning assembly with sliding actuators 135a-d to move the gantry 130, comprised of the two horizontal guide rails 130a-b, along the z-axis is useful, for example, for keeping a distance between the platform 150 and a portion of the build surface below unchanged as the platform slides over the build platen during a manufacturing process ([0035]-[0041]). With the flexibility to adjust a vertical position of the moving platform, the system can compensate for non-uniformity of the build surface or layer thickness ([0050]). It is apparent that the positioning system of Ng offers enhanced z-axis control and flexibility over the guide rails mounted on the modeling tank of Harajiri. In this aspect, it would be an improvement of Harajiri to slidably mount the horizontal guide rails on vertical support columns as shown by Ng.
It would have been obvious to one of ordinary skill in the art to modify the guide rails of Harajiri to mount them on four support columns via respective displaceable attachments in order to achieve the benefits of improved flexibility and z-axis positioning of the recoater, as taught by Ng.

As to claim 2, Harajiri in view of Ng teach the recoater assembly of claim 1 as set forth above, and Harajiri discloses the recoater is displaceable along the first and second support rails (Figs. 5-6).

As to claim 3, Harajiri in view of Ng teach the limitations of claim 2 as set forth above. Harajiri teaches the recoater is attached to the first support rail via a fifth attachment displaceable along the first support rail, and the recoater is attached to the second support rail via a sixth attachment displaceable along the second support rail (Figs. 5-6).

As to claim 4, Harajiri in view of Ng teach the recoater assembly of claim 3 as set forth above. Harajiri teaches each of the fifth and sixth attachments is pivotable about at least one axis (Figs. 5-6). 

As to claim 5, Harajiri in view of Ng teach the recoater assembly of claim 4, and Harajiri teaches each of the fifth and sixth attachments is independently displaceable along the first and second support rails, respectively, to adjust an orientation of the recoater relative to the build surface (Figs. 5-6).

As to claim 10, Harajiri in view of Ng teach the recoater assembly of claim 2. As set forth above, Harajiri teaches an assembly which is extendable between the first and second support rails in response to a change in orientation of the recoater due to its multi-part sliding construction (Figs. 5-6).

As to claim 11, Harajiri in view of Ng teach the recoater assembly of claim 10. Harajiri further teaches a length of the recoater support is variable in response to a displacement of the recoater support along the first and/or second support rails (corresponding horizontal rails, Fig. 6).

As to claim 12, Harajiri in view of Ng teach the recoater assembly of claim 2 as set forth above. Harajiri modified by Ng, as set forth for claim 1, provides that a vertical position of the recoater along the first, second, third, and fourth support columns is adjustable while the recoater is displaced along the first and second support rails ([0037]-[0041], [0050]).

As to claim 13, Harajiri in view of Ng teach the limitations of claim 12 as set forth above. Harajiri modified by Ng teaches the vertical position of the recoater is adjustable as the recoater is displaced horizontally, however it is not explicitly stated the vertical position of the recoater is adjustable to accommodate a variable deflection of the first and second support rails along their lengths. Ng teaches the use of a metrology system, including a sensor which can detect the distance between the platform 150 and the facing surface 106 of feed material deposited on the platen 105 ([0037]). Information from the metrology system is sent to a controller, and the controller may cause the actuators (e.g., 135a-b) to adjust the position of the gantry 130 such that the distance between the platform and the facing surface below remains unchanged as the platform slides over the platen ([0037]).
Because the system taught by Ng is capable of determining the vertical position of the recoater relative to other elements of the system and adjusting the position in response, one of ordinary skill in the art would find it obvious that the system taught by Ng is capable of adjusting a vertical position of the recoater to accommodate a variable deflection of the first and second support rails along their lengths. 
It would have been obvious to one of ordinary skill in the art to incorporate the functionality of Ng wherein the vertical position of the recoater is adjustable to accommodate a variable deflection of the first and second support rails along their lengths into the system of modified Harajiri in order to ensure the capability of keeping a constant distance between the recoater and a below build surface is maintained.

As to claim 24, Harajiri in view of Ng teach the limitations of claim 1 as set forth above. Harajiri teaches the recoater is displaceable along the first and second support rails in a first direction (along horizontal axis), and the recoater is configured to push a powder deposited on the build surface in a second direction (at inclination angle of recoater), the second direction being different from the first (Fig. 6).

As to claim 25, Harajiri in view of Ng teach the limitations of claim 24 as set forth above. Harajiri further provides for the second direction being adjustable (the inclination angle is set by driving one of the motors before the other and is preferably between 0-20° [0048]).

As to claim 26, Harajiri in view of Ng teach the limitations of claim 24 as set forth above. Harajiri further provides that the second direction is dynamically adjustable during a single recoating step to deposit a layer of material onto the build surface ([0045]-[0051], Fig. 6).

As to claim 27, Harajiri in view of Ng teach the recoater assembly of claim 1 as set forth above. Harajiri does not state the recoater assembly is configured to detect obstacles on the build surface by rotating the recoater about an axis perpendicular to the build surface.
The instant disclosure describes a recoater configured to detect obstacles due to its ability to yaw (rotate about an axis perpendicular to the build surface) and make contact with the obstacle, such as a high point from a previous layer, a contaminant, etc. ([0065]). Sensors or other mechanisms may be used to record a position of an end of the recoater when it makes contact with an obstacle ([0066]).
Harajiri teaches the squeegee (recoater) assembly as set forth above for claim 1. The recoater taught by Harajiri can rotate about an axis perpendicular to the build surface and make contact with obstacles on the build surface, such as protrusions or burrs. Sensors for detecting relative locations in a positioning system are known in the art, as shown by Ng ([0037], [0045]). It would have been obvious to one of ordinary skill in the art to incorporate the sensing functionality of Ng into the system of modified Harajiri in order to detect relative positions of the system parts.
It would have been obvious to one of ordinary skill in the art that the recoater of Harajiri in view of Ng is configured to detect obstacles on the build surface by rotating the recoater about an axis perpendicular to the build surface.

As to claim 28, Harajiri in view of Ng teach the recoater assembly of claim 1 as set forth above. Harajiri does not state the recoater is configured to avoid parallel contact with a straight edge of a part on the build surface by rotating the recoater about an axis perpendicular to the build surface.
The tilting movement achievable by the modified recoater (as in Fig. 6) would be expected to effectively avoid parallel contact with a straight edge of a part (such as object 50 depicted in Fig. 1) on the build surface by rotating the recoater about an axis perpendicular to the build surface. Harajiri teaches the tilting movement is also useful for removing protrusions or burrs formed on the surface of the hardened layer ([0049]).
It would have been obvious to one of ordinary skill in the art that the recoater of Harajiri is configured to avoid parallel contact with a straight edge of a part on the build surface by rotating the recoater about an axis perpendicular to the build surface, and the configuration is advantageous at least in improving the ability of the recoater to remove burrs on a hardened layer of the part.

As to claim 29, Harajiri in view of Ng teach the recoater assembly of claim 1 as set forth above. Harajiri further discloses the recoater is configured to be displaced/displaceable along one of the first and second support rails while the recoater is held stationary relative to the other of the first and second support rails.
Harajiri describes that in a method of driving the squeegee, first, only the second motor/drive unit Mb is driven so that the second end of the squeegee associated with that motor slides in the x-direction while the first end is stopped ([0046], Fig. 6). Once the second end of the squeegee arrives at the other side of the modeling tank, the second motor/drive unit Mb is stopped and only the first motor Ma is driven, so that only the first end of the squeegee slides while the second side is stopped ([0050], Fig. 6).

As to claim 30, Harajiri in view of Ng teach the limitations of claim 3 as set forth above. Harajiri discloses at least one actuator operably coupled to at least one of the fifth attachment and sixth attachment to displace the at least one attachment along at least one of the first support rail and the second support rail (motor/drive units Ma, Mb).

As to claim 31, Harajiri in view of Ng teach the limitations of claim 3 as set forth above. Harajiri discloses a first actuator operably coupled to the fifth attachment to displace the fifth attachment along the first support rail and a second actuator operably coupled to the sixth attachment to displace the sixth attachment along the second support rail (motor/drive units Ma, Mb).

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Harajiri in view of Ng as applied to claim 1 above, and further in view of Jaster, US 2017/0050278 A1 (“Jaster”).

As to claim 6, Harajiri in view of Ng teach the recoater assembly of claim 1 as set forth above. Harajiri modified by Ng teaches individual actuators 135a-d in sliding engagement with each vertical support rail 134a-d but is silent as to specific characteristics of the attachment mechanism including pivot-ability.
Jaster teaches a fabrication apparatus and system for facilitating three dimensional motion of an object within the system, which includes a plurality of guide rails disposed about a perimeter of the working area, wherein each of the guide rails is provided at least one of a plurality of gliders 200 ([0005], [0040], Fig. 6). A movable platform 70 is suspended between a plurality of the gliders within the working area by a plurality of rods 74, which can be connected to the plurality of gliders using low friction ball joints or universal joints, wherein movement of the movable platform is effectuated by axial translation of one or more of the plurality of gliders along their respective guide rail ([0005]). Each of the gliders 200 can be provided with an arm attachment means such as a ball joint or other rotational connections so as to provide the necessary degrees of freedom to allow rods 74 to rotate with respect to the gliders as they move axially along the guide rails ([0049]). The movable platform can be configured to provide additive material for additive material fabrication ([0009], [0053]).
It would have been obvious to one of ordinary skill in the art to modify the sliding engagement mechanism of Harajiri in view of Ng at the vertical support rails so that the attachments were pivotable about at least one axis, as taught by Jaster, in order to provide an increased range of motion to the recoater assembly. One of ordinary skill in the art would expect that further pivoting/tilting capability may enhance the flowing or cutting benefits taught by Harajiri or the ability to compensate for non-uniformity of the build surface or layer thickness taught by Ng.

As to claim 7, Harajiri in view of Ng teach the recoater assembly of claim 6 as set forth above. Harajiri modified by Ng teaches individual actuators 135a-d in sliding engagement with each vertical support rail 134a-d, and a controller in communication with the individual actuators ([0037]-[0038], [0040]), but is silent as to each attachment being independently displaceable along each respective support column to adjust an orientation of the recoater relative to the build surface.
The system taught by Jaster includes a drive mechanism for facilitating movement of a glider 200 about a respective guide rail 100, and movement of the gliders is effectuated by providing a driving force to each glider ([0044]-[0045]). As a result, the platform 70 can be moved in virtually any path within the three dimensional space defined by the working area by moving each of the gliders 200 axially along their respective guide rail 100 ([0042]-[0043]). One of ordinary skill in the art would find it obvious that each of the gliders taught by Jaster is capable of being independently displaced along each respective guide rail, resulting in a change in orientation of the movable platform.
It would have been obvious to one of ordinary skill in the art to incorporate the functionality of the attachments of the sliding engagement mechanism of Harajiri in view of Ng and Jaster at the vertical support rails being independently displaceable along each respective vertical support rail, because the functionality is useful to provide an increased range of motion to the recoater assembly. The further displaceability may enhance the flowing or cutting benefits taught by Harajiri or the ability to compensate for non-uniformity of the build surface or layer thickness taught by Ng.

As to claim 8, Harajiri in view of Ng and further in view of Jaster teach the recoater assembly of claim 7 as set forth above. Harajiri modified by Ng teaches the orientation of the recoater is adjustable to be parallel to an orientation of the build surface (Ng [0036]-[0037]). 

As to claim 9, Harajiri in view of Ng and further in view of Jaster teaches the recoater assembly of claim 7 as set forth above. Ng further teaches one or more sensors configured to detect the orientation of the build surface ([0037], [0045]). Ng teaches a sensor can be useful to detect the distance between the sliding platform and a facing surface of the build surface below ([0037]). It would have been obvious to one of ordinary skill in the art to incorporate the one or more sensors taught by Ng into the moving recoater assembly in order to maintain a desired position of the recoater over the build surface.

Response to Arguments
Applicant's arguments filed 02/14/2022 with respect to the rejection of claims 1-13 under 35 U.S.C. 112(b) (pp. 8-9) have been fully considered but are not persuasive.
As described in the above section 35 U.S.C. 112, the rejection is maintained in light of arguments because the disclosure does not clearly disclose sufficient corresponding structure for this critical claim element. The disclosure introduces two distinct types of “attachments” – translational and rotational – but does not appear to disclose an attachment capable of coupling the recoater/rails/columns while providing both translation and pivotable movement, as required by the claims. In the claims, the displaceability appears to indicate a translational attachment and the pivotability seems to indicate a different rotational attachment. Between the disclosure of these two types of attachments, it is not clear how the functions are performed or the scope of the attachment required by the claims.
While Applicant submits that the types of attachments which enable rotation and/or translation between or among rods, beams, rails, or similar elements are well known in the art, and one of ordinary skill in the art would recognize these known attachments as being inherently set forth by the claimed “attachments,” this is not found persuasive. The inventive concept captured by the claims is directed to and dependent on the functionality of the attachments. If Applicant submits that such attachments are well known in the art, the degree of novelty of the claimed invention may be reasonably called into question. Further, MPEP 2181 provides In Aristocrat Techs. Australia PTY Ltd. v. Int’l Game Tech., 521 F.3d 1328, 1336-37, 86 USPQ2d 1235, 1242 (Fed. Cir. 2008): …It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function. The court in Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953[, 83 USPQ2d 1118, 1123] (Fed. Cir. 2007), put the point this way: "The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing that structure.”
In view of the instant disclosure, the claim language does not provide a clear indication of the scope of the subject matter covered by the claims.
Applicant's arguments with respect to the rejection of claim 1 under 35 U.S.C. 102 (p. 9) have been fully considered but are moot in view of the new grounds of rejection.
Applicant states that independent claim 1 has been amended to recite that “an orientation of the recoater relative to the build surface is adjustable,” and Ng with a recoater blade having a fixed orientation that is translated relative to the underlying build surface does not teach at least this limitation. The argument is directed toward a newly added limitation which has been addressed in the body of this rejection, and the prior art reference of Harajiri has been introduced to fully address the limitation.
Applicant’s arguments with respect to the rejection of claims 4-5 under 35 U.S.C. 103 over Ng in view of Jung (pp. 9-11) have been fully considered but are moot in view of the new grounds of rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wohlgemuth, US 20190168443 A1, regarding a similar gantry configuration.
Gold et al., US 20170146382 A1, regarding a similar gantry positioning system (Fig. 4).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        
/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754